—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated August 31, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants’ submissions made out a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The evidence which the plaintiff submitted in opposition to the motion failed to raise a triable issue of fact (see, CPLR 3212 [b]). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.